 Case 4:19-cr-00047-SDJ-KPJ Document 84 Filed 05/31/19 Page 1 of 2 PageID #: 178



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

UNITED STATES OF AMERICA                      §
                                              §
                        v.                    § No. 4:19CR47
                                              § Judge Crone
JAMES KENNETH FISHER, JR. (1)                 §


                                      FACTUAL BASIS

        The defendant, JAMES KENNETH FISHER, JR., hereby stipulates and agrees that at

all times relevant to the Indictment herein, the following facts were true:

        1. That the defendant who is changing his plea to guilty, is the same person

charged in the Indictment.

       2. That the events described in the Indictment occurred in the Eastern District of

Texas and elsewhere.


        3. That the defendant and one or more persons in some way or manner made an


agreement to commit the crime charged in the Indictment, to knowingly and intentionally

possess with the intent to distribute and dispense at least 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine or 50 grams or more of

methamphetamine (actual).

       4. That the defendant knew the unlawful purpose of the agreement and joined in

it with the intent to further it.

       5. That the defendant knew that the amount involved during the term of the

conspiracy involved at least 500 grams or more of a mixture or substance containing a
 Case 4:19-cr-00047-SDJ-KPJ Document 84 Filed 05/31/19 Page 2 of 2 PageID #: 179



detectable amount of methamphetamine or 50 grams of methamphetamine (actual). This

amount was involved in the conspiracy after the defendant entered the conspiracy, was

reasonably foreseeable to the defendant, and was part of jointly undertaken activity.

       6. That during the time period of September 1, 2018, through on or about

February 7, 2019, defendant s role in the conspiracy was to obtain methamphetamine and

then distribute it to co-conspirators, including Amanda Garcia, Dustin Beck and other

individuals in the Eastern District of Texas, in exchange for money.

              DEFENDANT S SIGNATURE AND ACKNOWLEDGMENT

       I have read this Factual Basis and the Indictment and have discussed them with my

attorney. I fully understand the contents of this Factual Basis and agree without reservation

that it accurately describes the events and my acts.




    COUNSEL FOR DEFENDANT S SIGNATURE AND ACKNOWLEDGMENT

       I have read this Factual Basis and the Indictment and have reviewed them with my

client. Based upon my discussions with the defendant, I am satisfied that the defendant

understands the Factual Basis and the Indictment.


   Dated:

                                          Attorney for the defendant
